The fact that when defendant and state's witness were schoolboys they had lots of fights, and defendant "sort of" got the better of witness, is too remote upon which to base ill feeling and prejudice, unless there were connecting facts showing a continuance of the youthful differences. Besides, the details of such fights would be inadmissible.
The fact that McGowan, the deputy, who was a witness examined by the state, was or was not entitled to a fee of $50 in this case could not have injuriously affected defendant's case. This witness did not testify to any fact tending to connect defendant with the manufacture of whisky.
The other exceptions are without merit.
We find no error in the record, and the judgment is affirmed.
Affirmed.